Case 5:19-cv-00367-JSM-PRL Document 13 Filed 04/14/20 Page 1 of 1 PageID 102



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

YASHICA DAVIS,

       Plaintiff,

v.                                                        Case No: 5:19-cv-367-Oc-30PRL

CLERMONT PEDIATRICS, P.A.,

       Defendant.


                                ORDER TO SHOW CAUSE

       THIS CAUSE comes before the Court sua sponte. An Order Referring Case to

Mediation and Directing Selection of a Mediator (Dkt. 12) was entered on February 26,

2020. A review of the file indicates that the parties have failed to comply with this Court's

Order directing selection of a mediator and a mediation date. A Mediation Notice has not

been filed in the Court file.

        Accordingly, it is ORDERED AND ADJUDGED that the parties shall within

fourteen (14) days from the date of this Order show cause, in writing, why the parties

have failed to comply with this Court's Order.

       DONE and ORDERED this 14th day of April, 2020, at Tampa, Florida.




Copies furnished to:
Counsel/Parties of Record
